Case: 10-50199 Document: 00511315618 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-50199
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ANGEL ALFARO-HERNANDEZ,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 2:09-CR-9-1


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Angel Alfaro-Hernandez
presents arguments that he concedes are foreclosed by United States v. Brown,
920 F.2d 1212, 1216-17 (5th Cir. 1991), abrogated on other grounds by United
States v. Candia, 454 F.3d 468, 472-73 (5th Cir. 2006), which held that a district
court may order a term of imprisonment to run consecutively with an unimposed
state sentence.        The Government’s motion for summary affirmance is



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50199 Document: 00511315618 Page: 2 Date Filed: 12/08/2010

                               No. 10-50199

GRANTED, its alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                    2